Wright, J.
The objection made in this court, relates alone to the action of the District Court, in overruling the motions in arrest and for a new trial. And the point made is, that the verdict did not settle and determine that plaintiff was entitled to the possession of the property at the time he instituted his suit; that it determines the ownership alone, a question not made by the pleading, or if made, it was immaterial, and when settled, determined nothing in this form of action.
It is true that the question to be determined in this acttion under the statute is, in whom was the right of possession at the time of the institution of the suit. Title to personal property ordinarily candes with it the right to the posses*49sion. And yet it is true that the title may be in one person and the right to the possession in another. In such action it is unnecessary, even if plaintiff claims possession, as resulting from his ownership, that he shall so state. It is sufficient for him to allege his right to the possession, and maintain this by proof of ownership, which in the absence of proof to the contrary, carries with it the other right. In this ease the pleader has clearly stated his right to the possession, and in an equally clear manner claimed title. The verdict awards him the ownership, but does not in words determine the right of possession.
The form of a verdict is sufficient if it expresses the intention of the jury. In arriving at this intention it is always proper to look at the nature of. the case, the issue made, and especially the whole language used by them. In this case the plaintiff claimed that the mare was his, and that he had title. This is denied, but there is nothing in the answer indicating that defendants claimed a special property in the mare, or -a right to the possession distinct from ownership. The property was not delivered to the plaintiff under the writ, and if he established his right to it, he rvas entitled to recover the value of that right. (Code of 1851, § 2000.) The jury found the ownership to be in the plaintiff, which in the absence of any thing else carries with it the right to the possession. And yet more, they found that the plaintiff was entitled to damages for the detention, thereby clearly implying that he had the right. Under such circumstances we think the court did not err in entering judgment on the verdict.
Affirmed.